 



 
 
 
 
 
 
 
 
 
 
 

WILMINGTON TRUST CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
 
 
 
 
 
 
 
 
 
 
 

AMENDED AND RESTATED
AS OF
FEBRUARY 13, 2008

 



--------------------------------------------------------------------------------



 



WILMINGTON TRUST CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

          Article I
Purpose and Effective Date
 
       
 
      1 Article II
Definitions
 
       
2.01
  “Administrator”   1
2.02
  “Average Monthly Compensation”   1
2.03
  “Board”   1
2.04
  “Code”   1
2.05
  “Company”   1
2.06
  “Compensation”   1
2.07
  “Early Retirement”   2
2.08
  “Employee”   2
2.09
  “Normal Retirement”   2
2.10
  “Participant”   2
2.11
  “Pension Plan”   2
2.12
  “Plan”   2
2.13
  “Plan Year”   2
2.14
  “Postponed Retirement”   2
2.15
  “Social Security Taxable Wage Base”   2
2.16
  “Trust”   2
2.17
  “Year of Participation”   2
 
        Article III
Eligibility for and Forfeiture of Plan Participation
 
       
3.01
  Commencement of Participation   3
3.02
  Termination for Cause   3
3.03
  Competition with Company   3
3.04
  Board Discretion   4
3.05
  Change in Control   4
 
        Article IV
Types of Retirement and Elections
 
       
4.01
  Early Retirement   6
4.02
  Normal Retirement   6
4.03
  Postponed Retirement   6
4.04
  Notice of Early Normal or Postponed Retirement   6

ii



--------------------------------------------------------------------------------



 



         
4.05
  Commencement of Benefits in Pension Plan   6
 
        Article V
Form of Benefits
 
       
5.01
  Form of Retirement Benefits   6
5.02
  Right to Elect   7
5.03
  No Death or Disability Benefits   7
 
        Article VI
Computation and Payment of Retirement Benefits
 
       
6.01
  Monthly Retirement Benefit   7
6.02
  Pension Plan Offset   7
6.03
  Supplemental Benefits   7
6.04
  Early Retirement Reduction   7
 
        Article VII
Vesting
 
       
7.01
  Vesting Over 15 Years of Participation   7
7.02
  Vesting At 55 Years of Age and 10 Years of Participation   8
 
        Article VIII
Plan Administration
 
       
8.01
  Appointment of Administrator   8
8.02
  Authority of Administrator   8
8.03
  Expenses of Administrator   8
8.04
  Payment of Benefits   8
8.05
  Sufficiency of Assets in Trust   8
8.06
  Contributions to Trust/Investment of Trust Assets   8
8.07
  Indemnification   9
 
        Article IX
Contributions
 
       
9.01
  Company Contributions   9
 
        Article X
Maintenance of Accounts
 
       
10.01
  Separate Accounts   9
10.02
  No Interest in Assets   9

iii



--------------------------------------------------------------------------------



 



         
 
        Article XI
Amendment and Termination of the Plan
 
       
11.01
  Board Amendment or Termination   10
 
        Article XII
Miscellaneous
 
       
12.01
  Anti-Alienation   10
12.02
  No Right to Continue Employment   10
12.03
  Applicable Law   10
12.04
  Headings.   10
12.05
  Administrative Discretion   10

iv



--------------------------------------------------------------------------------



 



WILMINGTON TRUST CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
Article I
Purpose and Effective Date
          The Wilmington Trust Corporation Supplemental Executive Retirement
Plan is the former Wilmington Trust Company Supplemental Executive Retirement
Plan as amended and adopted by Wilmington Trust Corporation. The purpose of this
Plan is to provide supplemental retirement benefits to certain senior management
officers of the Company selected for Membership by the Company’s Board of
Directors. Benefits provided by this Plan are intended to supplement benefits
provided by the Wilmington Trust Pension Plan. This Plan is intended to be an
Excess Benefit Plan as defined in Section 3(36) of the Employee Retirement
Income Security Act of 1974 and is designed for the sole purpose of providing
supplemental retirement benefits to certain selected employees in excess of the
limitations imposed by Section 415 of the Internal Revenue Code of 1986. This
Plan and its attendant Trust were effective January 1, 1989 and the Plan was
amended from time to time. The Company now amends this Plan effective
February 13, 2008.
Article II
Definitions
          The terms used in this Plan shall have the same meaning as ascribed to
them in the Pension Plan unless they are specifically defined differently below.
     2.01 “Administrator” — means the group or individual appointed by the
Company pursuant to Section 8.01.
     2.02 “Average Monthly Compensation” — means a Participant’s Compensation
determined under Section 2.06 below for the final sixty (60) months of the
Participant’s employment with the Company divided by sixty (60).
     2.03 “Board” — means the Board of Directors of Wilmington Trust Corporation
and any designated committee thereof to which it delegates its authority and
discretion hereunder.
     2.04 “Code” — means the Internal Revenue Code of 1986 as amended from time
to time.
     2.05 “Company” — means Wilmington Trust Corporation, a Delaware
Corporation, and any wholly-owned subsidiary of Wilmington Trust Corporation.
     2.06 “Compensation” — means the salary or wages of, and bonuses and
incentive payments, including but not limited to 100% of all awards under the
Wilmington Trust Company Executive Incentive Compensation Plan, to a Participant
paid by the Company as reported on Form W-2 or any

1



--------------------------------------------------------------------------------



 



substitute therefore, increased by any amounts deferred by the Participant under
the Wilmington Trust Thrift Savings Plan and increased by amounts attributable
to salary reduction under the Wilmington Trust Best Plan to the extent such
amount is not included in taxable income, and reduced by (i) any imputed amounts
under the Code, and regulations issued pursuant thereto, and (ii) amounts
attributable to moving and travel expenses, and tuition payments. Income
realized by a Participant from the exercise of any stock options shall not be
considered part of a Participant’s compensation for purposes of this Plan.
     In the year in which a Participant’s employment terminates, any bonuses or
incentive payments paid to the Participant after the Participant’s employment
terminates shall be attributed to the Participant’s last month of employment.
Vacation time that has been accrued but not taken shall not be taken into
account for either service or compensation purposes.
     2.07 “Early Retirement” — means the earliest date on which a Participant is
eligible to receive early retirement benefits under the Pension Plan.
     2.08 “Employee” — means any individual employed by the Company in a senior
policy making position.
     2.09 “Normal Retirement” — means the date on which a Participant attains
age 62 and completes at least five years of participation in the Plan.
     2.10 “Participant” — means those Employees selected by the Board for
participation in this Plan.
     2.11 “Pension Plan” — means the Wilmington Trust Pension Plan, as amended
from time to time.
     2.12 “Plan” — means the Wilmington Trust Corporation Supplemental Executive
Retirement Plan.
     2.13 “Plan Year” — means the period beginning on January 1, and ending on
December 31 of each year.
     2.14 “Postponed Retirement” — means the date after a Participant’s Normal
Retirement on which the Participant can elect to receive retirement benefits
from the Pension Plan.
     2.15 “Social Security Taxable Wage Base” — means the amount of Earnings, as
determined under the Social Security Act each year, subject to the Social
Security OASDI tax for Old Age, Survivors and Disability Income benefits.
     2.16 “Trust” — means the depository adopted by the Company to hold the
assets used to pay Plan benefits.
     2.17 “Year of Participation” shall mean for any Participant, each 12 month
period during which the Employee is participating in the Plan measured from the
date that the Employee initially

2



--------------------------------------------------------------------------------



 



becomes a Participant in the Plan, or if removed from the Plan by the Board
after participating in the Plan, the date that the Employee re-commences
participation in the Plan, and each anniversary thereafter. If an Employee who
is participating in the Plan is removed from participation in the Plan by the
Board for any reason other than Termination for Cause under Section 3.02(b) and
is then designated by the Board to participate in the Plan once again, the Board
may, at its sole and absolute discretion, count the Years of Service during the
period that the Employee was not a Participant in the Plan after being removed
by the Board from participation in the Plan and before being designated by the
Board to re-commence participation in the Plan.
Article III
Eligibility for and Forfeiture of Plan Participation
     3.01. Commencement of Participation. An Employee shall become a Participant
in this Plan if designated for participation by the Board, in its sole and
absolute discretion. The Board shall document the selection of an Employee as a
Participant in the Plan by a written resolution of the Board. An Employee who
has terminated participation in the Plan pursuant to Section 3.02(a) of this
Plan may, at the sole and absolute discretion of the Board, be re-designated for
participation in the Plan. If the Board re-designates an Employee for
participation in the Plan, the Board may, pursuant to Section 2.17 of the Plan,
grant to such Employee credit for the Years of Service following the Employee’s
termination of participation and before the Employee’s re-commencement of
participation in the Plan.
     3.02. Termination for Cause.
          (a) For any Reason. A Participant shall cease to be a Participant but
shall retain any right to benefits the Participant has earned under the Plan
until such participation ends if the Board, in its sole discretion, determines
that the Employee shall no longer participate in the Plan for any reason other
than for Cause as provided in paragraph (b) of this Section 3.02, including but
not limited to if the duties and responsibilities of the Employee’s position
with the Company no longer warrant the Employee’s participation in the Plan.
          (b) For Cause. A Participant shall cease to be a Participant and shall
forfeit the right to any benefits under this Plan if the employment of the
Participant with the Company is terminated for Cause. For purposes of this Plan,
a Participant’s employment is terminated for Cause if the Participant
(a) engaged in gross misconduct, dishonesty, or deliberate and premeditated acts
against the interest of the Company, (b) is convicted of a felony whether
related or unrelated to employment by the Company, or (c) repeatedly and
substantially failed to perform the Participant’s obligations and duties of
employment after written or oral demands for such performance are given to the
Participant by the Company.
     3.03. Competition with Company. Participation in this Plan shall also cease
and all rights to any benefits under this Plan shall be forfeited when a
Participant, after Early, Normal, or Postponed Retirement, becomes an employee,
officer or a director of a competitor of the Company without consent of the
Board. The Board in its sole and absolute discretion shall determine if another
entity or person is a “competitor” for the purposes of this section.

3



--------------------------------------------------------------------------------



 



     3.04. Board Discretion. The Board shall have broad, sole and absolute
discretion in making any determination under Sections 2.17, 3.01, 3.02, and 3.03
hereof.
     3.05. Change in Control.
          a. Nonforfeitability Upon Change in Control. Notwithstanding anything
to the contrary contained in this Article III or any other portion of this Plan,
when a Change in Control (as defined below) occurs, rights to receive benefits
under this Plan for each Employee who is a Participant in the Plan on the date
such change occurs shall become fixed and 100% vested and shall not be
subsequently divested by the Board. All discretion of the Board regarding the
payment of benefits under this Plan shall be eliminated upon such Change in
Control or ownership. This Section 3.05 shall not be considered to create in the
Plan Participants any greater rights in the assets of the Company or the Trust
than the Participants had before the Change in Control occurred.
          b. Change in Control Defined. For purposes of this Section 3.05, a
“Change in Control” shall mean the occurrence of any of the following events,
directly or indirectly or in one or more series of transactions:

  (1)   A consolidation or merger of Wilmington Trust Company (“Bank”) or
Wilmington Trust Corporation (“Parent”) with any third party (which includes a
single person or entity or a group of persons or entities acting in concert) not
wholly-owned, directly or indirectly, by Bank or Parent (a “Third Party”),
unless Bank or Parent is the entity surviving that merger or consolidation;    
(2)   A transfer of all or substantially all of the assets of Bank or Parent to
a Third Party or a complete liquidation or dissolution of Bank or Parent;    
(3)   A Third Party, without the prior approval of Bank’s or Parent’s Board, as
the case may be, directly or indirectly, through one or more subsidiaries or
transactions:

  (a)   Acquires beneficial ownership of 15% or more of any class of Bank’s or
Parent’s voting stock;     (b)   Acquires irrevocable proxies representing 15%
or more of any class of Bank’s or Parent’s voting stock;     (c)   Acquires any
combination of beneficial ownership of voting stock and irrevocable proxies
representing 15% or more of any class of Bank’s or Parent’s voting stock;

4



--------------------------------------------------------------------------------



 



  (d)   Acquires the ability to control in any manner the election of a majority
of Bank’s or Parent’s Board; or     (e)   Acquires the ability to directly or
indirectly exercise a controlling influence over the management or policies of
Bank or Parent;

  (4)   Any election of persons to Parent’s Board which causes a majority of
Parent’s Board to consist of persons other than (a) persons who were members of
Parent’s Board on January 1, 2000 and/or (b) persons who were nominated for
election as members of Parent’s Board by Parent’s Board (or a committee thereof)
at a time when the majority of the Parent’s Board (or that committee) consisted
of persons who were members of Parent’s Board on January 1, 2000; provided,
however, that any person nominated for election by Parent’s Board (or a
committee thereof), a majority of whom are persons described in clauses
(a) and/or (b), or are persons who were themselves nominated by that Board (or a
committee thereof), shall for this purpose be deemed to have been nominated by a
Board composed of persons described in clause (a) above; or     (5)   A
determination is made by any regulatory agency supervising Bank or Parent that a
“change in control,” as defined in the banking, insurance or securities laws or
regulations then applicable to Bank or Parent, has occurred.

Notwithstanding any provision herein to the contrary, a Change in Control shall
not include any of the events described above if they (i) are related to or
occur in connection with the appointment of a receiver or conservator for Bank
or Parent, provision of assistance under Section 13(c) of the Federal Deposit
Insurance Act (the “FDI Act”), the approval of a supervisory merger, a
determination that Bank is in default as defined in Section 3(x) of the FDI Act,
insolvent or in an unsafe or unsound condition to transact business or the
suspension, removal and/or temporary or permanent prohibition by a regulatory
agency of a Member of the Board from participation in the conduct of Bank’s or
Parent’s business; or (ii) are the result of a Third Party inadvertently
acquiring beneficial ownership of or irrevocable proxies for or a combination of
both for 15% or more of any class of Bank’s or Parent’s voting stock, and that
Third Party as promptly as practicable thereafter divests itself of the
beneficial ownership of or irrevocable proxies for a sufficient number of shares
so that Third Party no longer has beneficial ownership or irrevocable proxies or
a combination of both for 15% or more of any class of Bank’s or Parent’s voting
stock.

5



--------------------------------------------------------------------------------



 



Article IV
Types of Retirement and Elections
     4.01. Early Retirement. A Participant shall be eligible for Early
Retirement if the Participant is eligible for Early Retirement under the Pension
Plan.
     4.02. Normal Retirement. A Participant shall be eligible for Normal
Retirement when the Participant attains age 62 and completes at least five Years
of Participation in the Plan.
     4.03. Postponed Retirement. A Participant shall be eligible for Postponed
Retirement if the Participant was eligible for Normal Retirement under the
Pension Plan and, with the approval of the Board, continues in the employ of the
Company.
     4.04. Notice of Early Normal or Postponed Retirement. Sixty days prior to a
Participant’s Early or Normal Retirement, the Participant shall make a written
request to the Board which shall specify the intended Early or Normal Retirement
date. To elect Postponed Retirement a Participant shall make a written request
to the Board sixty days prior to Normal Retirement requesting Postponed
Retirement. If the Participant’s request for Postponed Retirement is granted by
the Board, a Participant shall, sixty days prior to this Postponed Retirement
date, make a written request to the Board which shall specify the intended
Postponed Retirement date. If the Participant’s request for Postponed Retirement
is denied by the Board, the Participant shall retire on the Participant’s Normal
Retirement Date. All requests made under this Section shall be irrevocable once
approved by the Board.
     4.05. Commencement of Benefits in Pension Plan. Notwithstanding anything in
this Plan to the contrary, in no event shall a Participant’s benefits under this
Plan commence earlier or later than the date benefits commence under the Pension
Plan.
Article V
Form of Benefits
     5.01. Form of Retirement Benefits
          a. Normal Form. The normal form of retirement benefits payable under
this Plan shall be monthly payments payable for the Participant’s lifetime. Upon
Participant’s death, benefits paid under this form shall cease.
          b. Post-Retirement Survivor Option. The alternative form of retirement
benefit payable under this Plan shall be monthly payments payable for the
Participant’s lifetime and, if the Participant pre-deceases his or her spouse
while receiving retirement benefits from this Plan, the Participant’s surviving
spouse shall begin to receive a survivor benefit payable for the life of the
surviving spouse. Survivor benefits will cease upon the death of the surviving
spouse. This survivor benefit shall be a monthly payment equal to 50% of the
monthly payment the Participant was

6



--------------------------------------------------------------------------------



 



receiving prior to the death of the Participant. Under this benefit option, the
Participant’s normal retirement benefit under this Plan shall be reduced by the
applicable conversion factors specified in Appendix A in order to provide the
funding for the survivor benefit.
     5.02 Right to Elect. A Participant shall have the right to elect the Normal
Form or the Post Retirement Survivor Option Form of benefit to be received from
this Plan within the 90 day period which precedes the Participant’s retirement
date. The election of benefit form, once made, is irrevocable. The form of
benefit selected shall be made on forms provided by the Administrator and shall
be consented to be the Participant’s Eligible Spouse as witnessed by a notary
public.
     5.03 No Death or Disability Benefits. Except for the survivor benefit
described in this Article V, there shall be no survivor, disability, death or
other benefits provided by this Plan.
Article VI
Computation and Payment of Retirement Benefits
     6.01. Monthly Retirement Benefit. The Monthly Retirement Benefit payable to
a Participant under this Plan shall be 60% of a Participant’s Average Monthly
Compensation multiplied by a fraction the numerator of which is the
Participant’s Years of Participation in the Plan (not to exceed 30) and the
denominator of which is 30.
     6.02 Pension Plan Offset. The amount of a Participant’s monthly benefit
determined under Section 6.01 above shall be reduced by the monthly benefit the
Participant is receiving from the Pension Plan.
     6.03 Supplemental Benefits. In addition to the benefits provided under this
Article VI, a Participant shall be entitled to Additional Supplemental Benefits
under this Plan as granted to a Participant by the Board and as set forth in
Appendix A hereto.
     6.04 Early Retirement Reduction. If a Participant receives an Early
Retirement Benefit before age 62 under the Pension Plan, the amounts calculated
under 6.01 above (before any reduction for the monthly benefit payable from the
Pension Plan) shall be reduced in accordance with the reduction factors set
forth in the Pension Plan.
Article VII
Vesting
     7.01 Vesting Over 15 Years of Participation. A Participant shall become
vested in the Monthly Retirement Benefit determined for the Participant under
Section 6.01 based upon the following schedule:

          Years of Participation in the Plan   Vested %
0—5th Year
    0.0 %
6th Year
    40.0 %

7



--------------------------------------------------------------------------------



 



          Years of Participation in the Plan   Vested %
   7th Year
    46.7 %
   8th Year
    53.3 %
   9th Year
    60.0 %
 10th Year
    66.7 %
 11th Year
    73.3 %
 12th Year
    80.0 %
 13th Year
    86.7 %
 14th Year
    93.3 %
 15th and later
    100.0 %

     7.02 Vesting At 55 Years of Age and 10 Years of Participation.
Notwithstanding the provisions of Section 7.01, a Participant shall become 100%
vested in the Monthly Retirement Benefit of the Participant upon attaining age
55 and completing 10 Years of Participation in the Plan.
Article VIII
Plan Administration
     8.01. Appointment of Administrator. The Company will appoint an
Administrator who shall be responsible for ministerial, non-discretionary acts
associated with this Plan, including but not limited to determining the amount
and payment of retirement benefits.
     8.02. Authority of Administrator. With the consent of the Board, the
Administrator may engage such agents and advisors as it deems necessary to carry
out its administrative responsibilities under the Plan.
     8.03. Expenses of Administrator. The expenses of the Plan shall be borne
solely by the Company to the extent such expenses are not paid from the Trust
Fund.
     8.04. Payment of Benefits. The Administrator, at the direction of the
Company, shall instruct the Trustee as to the commencement, cessation, amount
and payment of benefits due a Participant from the Trust. The Administrator
shall not be required to assure that the Company makes contributions to the
Trust at a level or in an amount sufficient to pay benefits.
     8.05. Sufficiency of Assets in Trust. The Company shall have the sole and
exclusive responsibility to assure that there are sufficient assets in the Trust
in order to pay Participant benefits when due. To the extent Trust assets are
insufficient to pay Participant benefits, the Company shall contribute the
necessary amounts from its general assets to the Trustee.
     8.06. Contributions to Trust/Investment of Trust Assets. The Company shall
have the sole and exclusive responsibility for making contributions to the Trust
to provide benefits and for directing the Trustee as to the investment of the
assets held in the Trust.

8



--------------------------------------------------------------------------------



 



     8.07. Indemnification. The Administrator and the Trustee shall be fully
indemnified and held harmless by the Company for all actions taken pursuant to
this Plan at the direction of the Company.
Article IX
Contributions
     9.01. Company Contributions. The Company shall contribute cash or property
to the Trust in such amounts and at such times as, in its sole discretion, it
deems necessary.
Article X
Maintenance of Accounts
     10.01. Separate Accounts. The Company shall maintain a separate account on
its books for amounts held for the benefit of each Participant in the Trust (the
“Account”) which shall be held, administered and accounted for separately for
each Participant. Separate accounting records shall be maintained so that the
amount held in each Participant’s Account shall be identifiable at all times.
Each Account shall consist of, and be increased by, contributions made by the
Company which are designated by the Company as the property of such Account and
shall be decreased by distributions made therefrom. The Company shall make
contributions to the Trust and credit such Accounts from time to time in its
sole discretion. In addition, the Company shall allocate and credit the Net
Income of the Trust to the Accounts of Participants on the last day of each
calendar year (the “Allocation Date”), pro rata based on the respective Account
balance of each Participant on such date. If as a result of the foregoing, all
or a portion of any Net Income otherwise allocable to the Account of any
Participant on the Allocation Date cannot be so allocated, such Net Income shall
be allocated and credited to the Accounts of all other Participants pro rata,
based on the respective Account balances of each Participant on such Allocation
Date (determined without regard to the allocation of any Net Income to such
Accounts on such date). For purposes of the foregoing, Net Income shall mean the
net gain or loss of the Trust from investments, as reflected by interest
payments, dividends, realized and unrealized gains and losses on securities,
other investment transactions and expenses paid from the Trust. In determining
the Net Income of the Trust as of any date, assets shall be valued on the basis
of their then fair market value.
     10.02. No Interest in Assets. Nothing in Section 10.01 shall be construed
as creating any right, title or interest in or to any assets in the Trust or
assets of the Company.

9



--------------------------------------------------------------------------------



 



Article XI
Amendment and Termination of the Plan
     11.01. Board Amendment or Termination. The Board reserves the right to
amend or terminate this Plan at any time without the consent of any Participant
except, however, that no such amendment or termination will effect the
irrevocability of the Trust or the Company’s obligation to pay benefits to
Participants.
Article XII
Miscellaneous
     12.01. Anti-Alienation. No right or claim to any portion of the benefits
payable under the Plan shall be assignable or alienable by a Participant nor
shall a Participant’s benefit be subject to garnishment, attachment, execution
or levy.
     12.02. No Right to Continue Employment. Nothing contained herein shall be
construed as conferring upon any Employee the right to continue in the employ of
the Company in any capacity whatsoever.
     12.03. Applicable Law. The provisions of this Plan shall be governed and
construed in accordance with Delaware law.
     12.04. Headings. The headings in this document are for convenience of
reference only and shall have no effect upon the meanings of the provisions
hereof.
     12.05. Administrative Discretion. In addition to the discretion granted to
the Board under Section 3.04 of this Plan, the Board shall have the exclusive
discretion and authority to establish rules, forms, and procedures for the
administration of the Plan, to construe and interpret the Plan, and to decide
any and all questions of fact, interpretation, definition, computation, or
administration arising in connection with the operation of the Plan, including,
but not limited to, the eligibility to participate in the Plan and amount of
benefits payable under the Plan. The rules, interpretations, computations, and
other actions of the Board shall be binding and conclusive on all persons.
          IN WITNESS WHEREOF, Wilmington Trust Corporation has caused this
amended Plan to be executed this 13 day of February, 2008.

       
ATTEST:
  WILMINGTON TRUST CORPORATION      

 
  By:   
 
 

[Assistant] Secretary
 
[Corporate Seal]      

10



--------------------------------------------------------------------------------



 



WILMINGTON TRUST CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
APPENDIX A
ADDITIONAL SUPPLEMENTAL BENEFITS
     1. Pursuant to Section 6.03 of the Wilmington Trust Corporation
Supplemental Executive Retirement Plan, as of December 20, 1990, Bernard J.
Taylor, II, shall be entitled to Additional Supplemental Benefits of $73,596 per
annum payable in monthly installments of $6,133 each.
     2. Pursuant to Section 6.03 of the Wilmington Trust Corporation
Supplemental Executive Retirement Plan, as of July 16, 1992, Bernard J. Taylor,
II, shall be entitled to Additional Supplemental Benefits of $73,715 per annum
payable in monthly installments of $6,142.91 each. These Additional Supplemental
Benefits shall be in addition to those granted to Bernard J. Taylor, II, on
December 20, 1990.

11